 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 738 
In the House of Representatives, U. S.,

September 14, 2009
 
RESOLUTION 
Recognizing the 15th anniversary of the enactment of the Violence Against Women Act of 1994. 
 
 
Whereas in recognition of the severity of the crimes associated with domestic violence, sexual assault, and stalking, on September 13, 1994, President Bill Clinton signed the Violence Against Women Act of 1994 (hereinafter referred to as VAWA) as part of the Violent Crime Control and Law Enforcement Act of 1994; 
Whereas subsequent reauthorizations of VAWA include the Violence Against Women Act of 2000 (hereinafter referred to as VAWA 2000), signed by President Bill Clinton, and the Violence Against Women Act and Department of Justice Reauthorization Act of 2005 (hereinafter referred to as VAWA 2005), signed by President George W. Bush;  
Whereas VAWA was the first comprehensive legislative package designed to end violence against women; 
Whereas the protections and provisions afforded by VAWA were subsequently expanded and improved by VAWA 2000, which created a legal assistance program for victims and expanded the definition of domestic violence crimes to include dating violence and stalking; 
Whereas VAWA and interventions funded by that Act have reduced the incidence of domestic violence, have lowered sexual assault rates, and have averted societal costs by reducing the need for emergency and medical responses; 
Whereas VAWA has succeeded in bringing communities together to address domestic violence, dating violence, sexual assault, and stalking, including combined efforts by law enforcement, prosecutors, courts, victim services, and community-based programs to develop long-term plans for addressing such crimes locally and statewide; 
Whereas VAWA has provided crucial Federal support to Indian tribes to combat the problems of sexual and domestic violence in Indian country;  
Whereas VAWA brings innovative practices to the field by funding demonstration projects and training, and supporting the development of specialized courts and police teams; 
Whereas the Sexual Assault Services program, authorized by VAWA 2005, enabled the 1,300 rape crisis centers in the United States to reduce waiting lists, reach out to underserved communities, and provide more comprehensive services to survivors of sexual assault; 
Whereas VAWA provides a means for many victims of domestic violence who were dependent on their batterers for immigration status to self-petition and obtain legal immigration status on their own, and to access legal services to flee violence and recover from trauma; 
Whereas organizations throughout the United States have received grants under VAWA to provide legal assistance to young victims of dating violence; 
Whereas VAWA has provided crucial Federal support for efforts by criminal justice officials and victim service providers to hold offenders accountable and to keep stalking victims safe; 
Whereas the continued support of VAWA and subsequent Acts combating violence against women is essential to best serve the 3,400,000 individuals in the United States who are stalked each year; and 
Whereas September 13, 2009, marked the 15th anniversary of the enactment of the Violence Against Women Act of 1994: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes the 15th anniversary of the enactment of the Violence Against Women Act of 1994;  
(2)continues to support the goals and ideals of the Violence Against Women Act of 1994 and its subsequent reauthorization Acts; and 
(3)recognizes the need to continue vigorous enforcement of the provisions of the Violence Against Women Act of 1994 and similar Acts and programs to deter and prosecute crimes of violence against women. 
 
Lorraine C. Miller,Clerk.
